signiticant index no oulu 9o6-so department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec dollar_figure 4' ey la ar re dear this letter is to inform you that the hospital’s request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted subject_to the following conditions this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee retirement income security act erisa as it existed before amendment by the pension_protection_act of ppa ‘06 the plan_sponsor draft an amendment based on our standard amendment specifying a b it will use a rate of interest under the plan in determining costs pursuant to code sec_412 and the methodology it will follow to make affected participant accounts whole should it not be able to amortize the waiver over a year period the plan_sponsor then files for a favorable determination_letter should there be a qualification issue regarding this amendment the plan will be deemed eligible to make an epcrs submission to correct the issue your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by the plan maintained by the hospital to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the hospital covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa the hospital is not-for-profit and experienced a temporary business hardship the plan is a money purchase plan and the requested waiver is for a plan_year occurring before the pension_protection_act of ppa ‘06 the plan was converted effective january contribution requirement in subsequent plan years from a money purchase plan to a profit sharing plan to eliminate the this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you have any questions please contact sincerely yours myilh bh werte william hulteng manager employee_plans technical attachment attachment - standard amendment cc attachment the employer if unable to satisfy the minimum_funding_standard for a given plan_year may apply to the internal_revenue_service for a waiver of the minimum_funding_standard f the waiver is granted the following provisions apply the valuation_date for a given plan_year is the last day of each plan_year ‘an adjusted account balance shall be maintained for each plan participant whose actual account balance is less than or equal to his or her adjusted account balance a for the plan_year for which the first waiver is granted the adjusted account balance as of the valuation_date for each affected plan participant equals the participant's actual account balance plus the amount that such participant would have received if the amount waived had been contributed b for each plan_year following the plan_year for which a waiver is granted the adjusted account balance of each participant affected by such waiver calculated as of the valuation_date for that year equals the adjusted account balance as of the valuation_date in the prior plan_year plus the amount equal to the actual investment return credited or charged to the participant's actual account balance plus the amount equal to of the excess of the amount in over the participant's actual account balance calculated as of the same date plus the amount equal to such participant's allocated share of the employer's required_contribution whether or not waived for the plan_year determined without regard to adjusted waiver payments and discretionary contributions minus the amount of the participant's adjusted account balance forfeited during the plan_year under the plan's provisions for a given plan_year the employer is required to contribute a certain amount in order to satisfy the minimum_funding_standard for such plan_year for each plan_year that follows a plan_year for which a waiver of the minimum_funding_standard was granted the amount equals the amount due in accordance with the plan's contribution formula without regard to this section plus the adjusted waiver amount the adjusted waiver amount for a given plan_year equals the sum of the amounts necessary to amortize each waived_funding_deficiency over a period of plan years measured from the valuation_date of the plan_year for which the corresponding waiver was granted at t ' interest compounded annually minus the sum of the amounts necessary to amortize the total of each year's forfeitures which have arisen since the first waiver was granted over a period of plan years measured from the valuation_date of the plan_year in which the corresponding forfeitures arose pincite interest compounded annually an amount equal to the adjusted waiver amount must be contributed only until each actual account balance equals the adjusted account balance any plan provision which provides that employer contributions shall be reduced immediately by forfeitures is revoked until each participant's actual account balance equals that participant's adjusted account balance discretionary employer contributions which are in addition to the amounts contributed to satisfy the minimum_funding_standard can be made in any given plan_year however the total employer_contribution for the plan_year cannot exceed the then remaining underfunded amount the sum of the adjusted account balances minus the total plan assets the adjusted waiver payments discretionary contributions and forfeitures of actual account balances for the current plan_year shall be allocated as of that year's valuation_date to the actual account balance of each affected plan participant each time a waiver is granted an original waiver amount owa will be ' for waivers granted for plan years beginning before date t is the interest rate determined on the first day of the plan_year in accordance with sec_412 of the internal_revenue_code for waivers granted for plan years beginning after date tis the interest rate determined on the first day of the plan_year in accordance with sec_430 of the internal_revenue_code determined for each affected plan participant the owa equals the participant's portion of the amount that was waived commencing with the valuation_date of the plan_year for which a waiver is granted a remaining original waiver amount rowa must be calculated for each affected plan participant as of such valuation_date the owa equals the rowa on the valuation_date of a succeeding plan_year the rowa equals the prior plan year's rowa multiplied by t minus the forfeiture of amounts in the prior year's rowa incurred in the current plan_year minus the allocation with respect to the owa for the current plan_year for each waiver that is granted one owa and a corresponding rowa will be established for each affected plan participant the sum of the adjusted waiver payments discretionary contributions and forfeitures of the actual account balances for a given plan_year are allocated to those participants who have rowa's by multiplying the sum of these three amounts by the fraction i ii the numerator of which equals the sum of owa's for a particular participant and the denominator of which equals the sum of the owa's for all participants to determine the portion of this allocation which is to be assigned to a given rowa multiply the allocation by the corresponding owa then divide by the sum of the owa's for the particular participant if the calculation of a rowa results in a value which is less than zero then the rowa is set equal to zero the corresponding owa is set equal to zero and the excess payments will be reallocated to the remaining rowa's a distribution is determined by multiplying a participant's vested percentage by his or her adjusted account balance however distributions from the plan may not exceed a participant's actual account balance if so limited plan participants shall receive subsequent distributions derived from future adjusted waiver payments
